Title: From John Adams to Elkanah Watson, 17 March 1797
From: Adams, John
To: Watson, Elkanah



Sir
Philadelphia March 17.1797

I have received with Pleasure your polite Letter of the 5th. and thank you for your kind Compliments.
I am very much disposed to believe, that you have been misinformed concerning “Some very leading Characters in the State of N. york.” If they have been “disappointed” it has been in the Election of the V.P. not in mine: and that by no means on the Ground of “the known Independence of my mind”. I assure you I think very differently of these Gentlemen, if I guess who they are that you mean.
Inclosed is a Poem, full of Flattery to me, but of exquisite Poetry. I have heard it was written by a Mr Bacon of Albany or its Neighbourhood formerly of Brooklyne in Massachusetts. I send you the Poem, to desire you to let me know if there is any such Person in your Neighbourhood and what is his Character.
I am Sir/ your very humble servant

John AdamsI think it more likely that you wrote it, tell me.  See my note of observation on the back of this letter